Citation Nr: 0416410	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1973 and from April 1976 to September 1978.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued a 20 percent 
disability rating for diabetes mellitus, which has been in 
effect since February 2001.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.  

2.  Diabetes mellitus is manifested by visual problems, a 
restricted diet and required use of oral hypoglycemic 
insulin.  

3.  There is no objective medical evidence indicating that 
the veteran's diabetes mellitus requires a restriction in 
activities.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  See 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 
4.41, 4.42, 4.45, 4.56, 4.71a, Diagnostic Code 7913 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  

In this case, the veteran's application for an increase in VA 
benefits was received in June 2002.  By correspondence, also 
dated in June 2002, the RO informed the veteran of the 
requirements of VCAA.  In December 2002, the RO continued a 
20 percent disability rating for diabetes mellitus, which has 
been in effect since February 2001.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available, but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran of what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran is currently receiving a 20 percent disability 
rating for diabetes mellitus.  In June 2002, VA received his 
application for entitlement to an increased rating.  

VA treatment records dated in March 2002 to June 2002 show a 
current diagnosis for diabetes mellitus, with insulin 
dependency and no mention of restricted activities due to the 
veteran's disability.  

On VA examination dated in November 2002, the examiner's 
report of the veteran's history associated with diabetes 
mellitus included required use of insulin and oral 
hypoglycemics.  The veteran related to the examiner that at 
the time of the diagnosis, approximately two years prior to 
the examination, his symptoms included polydipsia and 
polyuria with a blood sugar over 1000, which resulted in a 
period of hospitalization.  At the time of the examination, 
the veteran related that his blood sugar, when checked at 
home, was between 150 and 180.  He denied episodes of 
diabetic ketoacidosis or hypoglycemia since the initial 
diagnosis.  

The veteran's subjective complaints included the inability to 
eat what he would like.  Specifically, he reported an 
inability to follow the prescribed 2000-calorie American 
Diabetes Association diet.  He experienced visual problems; 
he denied a history of cardiac disease and related that he 
had a history of hypertension.  

During physical examination, the examiner remarked that the 
veteran had no restrictions in his activities.  The veteran's 
last urinalysis test, conducted in September 2002 was normal.  
The examiner opined that the veteran appeared controlled on 
insulin and oral hypoglycemics.  

VA treatment records dated in March 2003 show that the 
veteran required insulin and it was documented that the 
veteran was reminded of the importance of regular exercise 
and physical activity, as well as the importance of diet and 
weight control.  He was instructed to exercise at least three 
times weekly to control his blood pressure.  There was no 
mention of any required restrictions in activities.  

Law and Regulations

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of the disability, that each disability be 
reviewed in relation to its history. See 38 C.F.R. § 4.41. 
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under Diagnostic Code 7913, a 20 percent disability rating 
for diabetes mellitus is assigned where insulin and a 
restricted diet are required; or, oral hypoglycemic agent and 
a restricted diet is required.  

A 40 percent disability rating is assigned where insulin, a 
restricted diet and regulation of activities are required.  

A 60 percent disability for diabetes mellitus is warranted 
where insulin, a restricted diet and regulation of activities 
are required; where the veteran experiences episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider; plus complications that would not be 
compensable if separately evaluated.  

A 100 percent disability rating for diabetes mellitus will be 
assigned where the veteran requires more than one daily 
injection of insulin, a restricted diet and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003).  

Analysis

Upon review of the medical evidence of record, the Board 
concludes that a high disability rating for diabetes mellitus 
is not warranted.  

As stated above, a 40 percent disability rating for diabetes 
mellitus is warranted where the disability requires insulin, 
a restricted diet and regulation of activities.  Absent any 
of the three requirements, a 40 percent disability rating is 
not warranted.  

On VA examination conducted in November 2002, the examiner 
noted that the veteran was taking insulin and oral 
hypoglycemics.  Also noted, was a restriction in the 
veteran's diet, which he admitted he was unable to follow.  
The VA treatment records associated with the claims file are 
consistent in this regard.  Because the veteran's disability 
does not require a restriction in activities, a 40 percent 
disability rating is not warranted.  

Likewise, a higher 60 percent evaluation for diabetes 
mellitus is not warranted.  The Board notes that during the 
November 2002 VA examination, the veteran related that he was 
hospitalized, around the time of the initial diabetes 
mellitus diagnosis, due to the fact that his blood sugar was 
in excess of 1000.  However no subsequent hospitalizations 
were reported.  Furthermore, he explicitly denied episodes of 
hypoglycemia or diabetic ketoacidosis since the initial 
diagnosis.  Moreover, there is no evidence of complications 
caused by diabetes mellitus that would be compensable if 
separately evaluated.  Consequently, for the reasons stated 
above, a higher disability rating for diabetes mellitus is 
not warranted.  

Therefore, having considered the medical evidence of record 
and absent objective medical findings of a required 
restriction in the veteran's activities, the 20 percent 
disability rating for diabetes mellitus is continued.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  There is nothing associated with 
the claims file that would suggest that the veteran's 
disability has required or currently requires frequent 
hospitalizations, which would render the regular schedular 
criteria impractical to use.  Similarly, the Bord does not 
find that the disability has caused marked interference with 
his employment.  Id.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting a disability rating in excess of 20 percent for 
diabetes mellitus.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).  


ORDER

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



